DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
a) an X-radiation generator comprising a first wireless communication module;
b) a wireless X-radiation detector and a second wireless communication module;
c) at least one portable device
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
Claim Objections
Claims 11 and 12 are objected to because of the following informalities: 
Claim 11 recites the phrase “said third wireless communication module” which lacks antecedence. 
Claim 12 recites the phrase “said stationary radiation generator” which lacks antecedence.
The claims have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the claims.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 1 is directed to a system comprising an X-radiation generator, the X-radiation generator or b) a generator comprising a first wireless communication module. Limitations directed to a requirement of a first and second communication module will be handled in light of these aforementioned remarks. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-12 and 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Liu et al. (U.S. Patent Application Publication 20120189098).

    PNG
    media_image1.png
    482
    782
    media_image1.png
    Greyscale

[0028] FIG. 3 is a diagrammatical overview of the X-ray system 10 in FIGS. 1 and 2 illustrating the components of the system 10 in more detail. The imaging system 10 includes the X-ray radiation source 16 positioned adjacent to a collimator 18… A portion of the radiation 50 passes through or around the subject 20 and impacts the digital X-ray detector 22. …
[0030] The detector 22 includes a wireless communication interface 56 for wireless communication with the device 40 …

 [0024] The portable detector control device 40 is also configured to communicate instructions (e.g., detector operating mode) to the detector 22 for the acquisition of X-ray image data … Further, the portable detector control device 40 is configured to receive X-ray image data from the detector 22 for processing and image reconstruction … Further, the detector 22 and/or the device 40 is configured to wirelessly transmit (or via a wired connection) processed X-ray image data (e.g., partially or fully processed X-ray image data) to an institution image review and storage system over a network 42 ...
[0025] The portable detector control device 40 includes a user-viewable screen 44 and is configured to display patient data and reconstructed X-ray images based upon X-ray image data on the screen 44. The screen 44 may include a touch-screen and/or input device (e.g., keyboard) configured to input data (e.g., patient data) and/or commands (e.g., to the detector). For example, the device 40 may be used to input patient information and other imaging related information (e.g., type of source 16, imaging parameters, etc.) to form a DICOM image header.


As per claim 1, Liu et al. disclose a system comprising: 
an X-radiation generator (16), said generator being a wired generator or a generator comprising a first wireless communication module; and 
a wireless X-radiation detector (22) and a second wireless communication module (56), wherein said wireless X-radiation detector (22) is configured to transmit a captured radiation image, using said second wireless communication module, to a server (42), wherein said 
at least one portable device (40) configured to at least one of
(i) acquire and input various personal details from a patient (see for example, para. [0025] shown above); 
(ii) set various radiation acquisition parameters (see for example, para. [0024] shown above); 
(iii) trigger the radiation image acquisition based on said parameters; and 
(iv) acquire and store or transmit the radiation acquisition parameters (see for example, para. [0024] shown above).
As per claims 5-8, Liu et al. disclose a system comprising a wireless network and a wireless enabler configured to form a bridge between wired appliances and said wireless network (see for example, 40, 42, 56, shown above).
As per claims 9-10, Liu et al. disclose a system wherein the wireless X-radiation detector is in wireless communication with a plurality of wireless radiation systems (40, 42, printer (para. [0024]) via wireless communication module (56).
As per claims 11-12, Liu et al. disclose a system wherein portable device (40) is in association with a stationary and/or mobile radiation generator (see for example Fig.2, not shown above).
As per claim 14, Liu et al. disclose a system wherein said portable device is configured to acquire and transmit an image to a picture archiving and communication system (PACS) (60) (see for example Fig.3, shown above).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
claims 1-10 of U.S. Patent No. 9,713,455 and 
claims 1-10 of U.S. Patent No. 10,542,960. 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent Nos. 9,713,455 and 10,542,960 similarly claim a system comprising:
an X-radiation generator;
a wireless X-radiation detector;
a first wireless communication module
a second wireless communication module;
wireless communication modules configured to wirelessly synchronize radiation generation by said X-radiation generator and exposure to the radiation by said X-radiation detector and
at least one portable device configured at least one of
(i) acquire and input various personal details from a patient; 
(ii) set various radiation acquisition parameters; 
(iii) trigger the radiation image acquisition based on said parameters; and 
(iv) acquire and store or transmit
[Examiner note(s): U.S. Patent Nos. 9,713,455 and 10,542,960 also claim limitations including but not limited to: 
non-volatile memory; 
body parameters received from one or more sensors;
picture archiving and communication system (PACS) server;
self-triggering and automatic exposure control (AEC)
a third wireless communication module]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496.  The examiner can normally be reached on M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884